Nothrook, J.
i. tax sat,e: oertfiicateredemotion. I. It is not claimed that the taxes upon the land for the years prior to 1869, and back to and including the year 1859, have ever been paid. It is claimed. however, that as there can be but one sale for delinquent taxes for all the years, the plaintiffs as assignees of the purchaser are entitled to a deed regardless of the amount of unpaid and delinquent taxes. This question must, we think, be determined by the connection of the plaintiffs with the original title to the land, and the effect of the assignment of the certificate of sale to them, and the further fact that the treasurer by mistake omitted to include the taxes of the former years on the sale to Estes.
The evidence shows that Estes, the purchaser at the tax sale was notified by the defendant that the sale was erroneous, and made through mistake, and the necessary amount to satisfy the claim of Estes was tendered to him. Walter W. Smith was the holder of the patent title to the land, and conveyed the same to the plaintiffs by warranty deed, on the llth day *585of November, 1871. Bowman, one of the plaintiffs, within a few days after the conveyance of the land to him and his co-plaintiff, made an examination as to the taxes thereon, and then learned of the delinquent taxes for the years prior to 1869. After this plaintiffs purchased the tax sale certificate from Estes, and took his assignment thereof.
Under these circumstances we are of opinion that the assignment of the certificate of sale to the plaintiffs was, in its legal effect, a redemption by the owners of the land from the tax sale, and that if the defendant were to execute a deed to the plaintiffs, it would have no greater effect or force than a certificate of redemption.
Counsel for appellants urge that the sale of the land for taxes frees it in the hands of the purchaser from any and all liens thereon for delinquent taxes for prior years, and the cases of Preston v. Van Gorder, 31 Iowa, 250, and Bowman v. Thompson, 36 lb., 505, are cited in support of such rule.
The cases cited hold that the land is free in the hands of the purchaser at the tax sale after the treasurer’s deed has been made, but no question is made as to the rights of the purchaser, he being the holder of the original title. It certainly cannot be claimed, if the owner of lands should purchase the same at tax sale where part of the delinquent taxes were by mistake omitted from the sale, or redeem from a sale made to another, that this would operate as a discharge of prior delinquent taxes omitted from the sale by mistake. A contrary rule is recognized in Shoemaker v. Lacey, 38 Iowa, 277. The rule contended for by appellants would obtain if a stranger to the original title were now presenting this certificate and demanding a deed.
It is true these plaintiffs acquired title to the land in question after the tax sale. It was, however, before the expiration of three years from the sale. We think they are precluded from acquiring a tax title to the land so as to defeat the payment of prior taxes thereon to the same extent as though they were the owners at the time of the levy of the taxes. See Stears v. Hollenbeck, 38 Iowa, 550, and cases there cited; Smith v. Lems et al., 20 Wis., 370.
*586II. It is intimated that possibly the conveyance to the plaintiffs is a forger}, and that, therefore, they are not the owners of the patent title. There is, however, no evidence ■showing the deed to be a forgery or even tending in that ■direction. The evidence does show the title to be in the plaintiffs by a regular succession of conveyances.
Finding as we do that a deed would confer no title upon ■the plaintiffs, it is not necessary to examine the other questions discussed in argument.
Affirmed.